Rarely, if ever, in the history of the United Nations has a President of the General Assembly been elected unanimously and without the whimsical aberration of a vote cast .in support of an imaginary candidate. Mr. Bouteflika has also perhaps achieved the record of being the youngest incumbent of this exalted and responsible office.
53.	Through the delegation of Sri Lanka I offer to the President, on behalf of the Government and people of Sri Lanka, our warm felicitations and our best wishes for his success in the office which he has assumed. We salute him, not only as a true representative of the continent of Africa and one who personifies the spirit of a people that fought valiantly to free itself from the bondage of political subjection and still carries on with indomitable perseverance the struggle to erase the last vestiges of external economic exploitation, but also as the Foreign Minister of the country which happens to be at the moment the Chairman of the Movement of Non-Aligned Countries.
54.	Founded on the principle of detachment from great-Power rivalries, the Non-Aligned Movement is pledged to the principles of peaceful coexistence and respect for the sovereignty and territorial integrity of all nations; to the assertion protection of fundamental human rights; to recognition of the equality of all races and of all nations, large and small; to abstention from intervention or interference in the internal affairs of another country; and to the settlement of all international disputes by peaceful means. Through fidelity to these principles and policies, the Non- Aligned Movement has consistently sought to provide that element of moderation in international affairs which could be the most vital contribution to relieving international tensions and thereby promoting peace and harmony throughout the world.
55.	The non-aligned group is today more united, numerically Stronger and better placed than it ever was to exert its influence on the course of international relations in the political, economic and social spheres and thereby to fortify the United Nations in all efforts directed towards the application and enforcement of the principles and purposes of the Charter. If we are to fulfill this high mission, we must be wary of besmirching our credentials by the least manifestation of partisanship. The non-aligned group must treat all nations as friends while dissociating itself from, and striving united to secure the abolition of, policies and practices repugnant to the ideals and objectives of non-alignment.
56.	My delegation takes this opportunity of expressing its great admiration for the skill and ability with which Mr. Leopoldo Benites of Ecuador presided over the twenty-eighth session of the General Assembly. His reputation as an eminent jurist, his vast experience as a diplomat and his penetrating knowledge of all aspects of United Nations activities, combined with his human qualities of courtesy, tact and patience, were fully manifested in his conduct of the twenty-eighth session.
57.	The delegation of Sri Lanka extends a fervent welcome to the three new Members which have been admitted to the United Nations during this session: the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau. We offer them our cordial congratulations and best wishes. We have the utmost confidence in their capacity and willingness to make an effective and constructive contribution towards the attainment of the aims and objectives of the Charter of the United Nations.
58.	The admission of Grenada and Guinea-Bissau marks yet another milestone in the progress towards self-determination of subject peoples and their liberation from foreign rule, as well as the attainment of universality of representation of the peoples of the world in the Organization.
59.	The admission of the People's Republic of Bangladesh brings to a close a poignant episode in the history of the subcontinent to which that country belongs. The malevolence of nature has inflicted on it the severest tribulations at the very moment when it was making a desperate effort to revive its shattered economy. We sincerely hope that the nations of the world will help it generously to recover speedily from the indescribable devastation and suffering which it has experienced.
60.	As in the case of Bangladesh, natural disaster has wrought widespread havoc in the territory of another Member nation—Honduras. My delegation extends to the Government and people of Honduras our profound sympathy over the loss of life and the destruction resulting from the hurricane that recently struck it and trusts that it too will receive from the international community all the help that it needs to repair the damage to its economy.
61.	The year that has elapsed since the twenty-eighth session of the General Assembly has been marked by several momentous developments, each of a distinctive character, whether it be epoch-making, or pregnant with promise for the future, or even deeply disquieting.
62.	The change of government in Portugal has happily resulted in a final renunciation of the former Government's anachronistic policy of colonial repression. The new Government's recognition of the right of its colonies to self-determination, beginning with Guinea-Bissau, and to be extended before long, we hope, to Mozambique and Angola, is a supreme act of redemption which merits universal approbation.
63.	There remain only two racist regimes which have yet to abandon their obnoxious and inhuman policy of apartheid and to accord to the black African majorities, whom they dominate and persecute, their birth-right of self-determination and freedom in their homeland. The United Nations cannot tolerate any longer the pursuit of these policies which are an affront and a disgrace to modern civilization. Portugal's example is the light at the end of the tunnel. It will not be long before reason, humanity and self-interest prevail over perversity and racial arrogance and a peaceful settlement is found which results in the total emancipation of the black majorities and the colored communities of South Africa and Rhodesia and in the establishment of democratic rule on the principle of the equality of all races in those regions, thereby enabling them to live and work together in peace and good will in their mutual interest and for the greater good of all Africa.
64.	When I spoke of developments that offered some hope for the future, I had in mind the changes in the Middle East situation after the October 1973 war, and particularly the disengagement agreements relating to the Sinai-Suez front and the Golan Heights. The Secretary of State of the United States wrought a miraculous change through his whirlwind diplomacy and his imaginative statesmanship. We should neither exaggerate nor belittle his achievement. But the future of the Middle East does not depend on one single individual, however talented, resourceful and indefatigable he may be.
65.	The changed situation provides a slight impetus to peace, but it must be sustained by a display of self-restraint and moderation on all sides. The only answer to the indiscriminate violence that erupts from time to time is the elimination of the factors and circumstances that drive individuals and organizations, out of frustration, despair and disillusionment, into a state of dementia in which intimidation proves more alluring than negotiation.
66.	The agreements on the disengagement of forces in the Sinai-Suez front and the Golan Heights must not be regarded as anything more than a brief respite. Disengagement could be a mirage, unless it is accepted by all sides as only the first stage of a complex and difficult process leading ultimately to the full implementation of Security Council resolution 242 (1967) of 22 November 1967. This resolution presents the best hope of a fair settlement, despite some of the ambiguities that have conveniently been detected in it and exploited to prevent and defer a final settlement while lands and territories conquered in war are being systematically incorporated into the territory of the occupying Power in contempt of the United Nations and the principles of its Charter.
67.	The essential elements in the proposed settlement must be recognized and accepted without equivocation by one and all. Chief among them is the principle of the inadmissibility of the acquisition of territory by war. In accordance with this principle, Israel must withdraw its armed forces from the territories occupied by it as a result of war. If this principle is rejected, the Charter becomes a dead letter. The second element is the acknowledgment, not merely in words but in policy and practice as well, of the sovereignty, territorial integrity and political independence of every State in the area, including Israel, and of the right of every State in the Middle East, including the State of Israel, to live in peace within secure and recognized boundaries free from threats or use of force. The third element is the guarantee of freedom of navigation through international waters in the area. Finally, and most important of all, there is the need for a just settlement of the refugee problem, which is a piece of circumlocution and a euphemistic synonym for the restoration of the right to self-determination of the peoples of Palestine which would give them a separate Arab Palestinian State as provided for and endorsed by the United Nations in the Partition Plan of 1947 [resolution 18/ (II)]. It is only by ensuring for the Palestinians the exercise of their right of self-determination that the United Nations can terminate the grim ordeal of a people who have for more than 25 years been compelled to lead a life bereft of hope, dependent on the charity of the international community, betrayed, as no other people in the world has been betrayed, by the very Organization that helped create the State of Israel. It is not by raining death and destruction on the defenseless women and children in the Palestinian Arab refugee camps and by enveloping them in a constant nightmare of fear and terror that a solution can be found. This derelict mass of displaced humanity must be given a home and a State in which they can live in honor and dignity without being left to languish and decay in humiliation and desolation.
68.	The principle of a separate Palestine State was an integral feature of the partition. The United Nations must accept it and make it a reality. It is an impudent challenge to the authority of the United Nations, the creator of Israel, and miserable travesty of the very principle of justice which the United Nations sought to apply, even if under intimidation and pressure, by creating the State of Israel, for Israeli leaders to have the temerity to state that "they" -meaning the Palestinians- "did not exist", or to proclaim slogans of intransigence such as "Jerusalem Never". These slogans and these tendentious distortions of history do not provide the material out of which the edifice of peace can be built. They are irresponsible, inflammatory, uncompromising and unacceptable. By the same token, the United Nations cannot, even by implication, acquiesce in the proposition or offer any support to the idea that Israel does not exist or that its social and political structure should be so radically altered as to obliterate the separate identity which it seeks.
69.	Likewise, Security Council resolution 242 (1967), in which the Council affirmed that every State in the Middle East has a right to live within secure and recognized boundaries, cannot be interpreted as conferring on the State of Israel the unique prerogative, totally incompatible with international law and the principles of the Charter, of determining for itself and by itself where its boundaries should run in order to ensure its security. If that right were extended to all and sundry, the outcome would be universal anarchy. The question of safe and secure boundaries is a matter for negotiation, but it cannot be divorced from the recognition of the right of Israel to exist as a State and from the repudiation of belligerency. The time has come for all parties to eschew intemperance and extremism and to display restraint and moderation. Peace alone makes boundaries secure.
70.	As one who has during the last four years been deeply involved in the Middle East problem in the unenviable capacity of Chairman of the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories, and as the representative of a country that recognized the State of Israel at an early stage and maintained diplomatic relations with it until 1970 when we decided that the only means open to us of recording our disapproval of a Member State's defiance of the Charter was the suspension of relations with Israel until it relinquished its conquests of 1967 or until a solution acceptable to the Arab people of the Middle East was reached I can claim that our credentials and our impartiality cannot be impugned by anyone with the least pretension to objectivity or detachment.
71.	We earnestly wish to see an end to the conflict between Israel and its Arab neighbors, as we are convinced that the talents and technology of the people of Israel in partnership with the human and material resources of the Arab peoples of the Middle East could transform that entire area from a battlefield into a domain of concord, peaceful co-operation and prosperity. We hope the debate on the question of Palestine will not be used as an occasion for an exchange of acrimonious charges and counter-charges, but for a sober analysis of the causes of the present situation in the search for a compact that, by securing justice for all, will offer a guarantee of enduring peace for all.
72.	The crisis in Cyprus has exposed once more the tragic shortcomings of the United Nations. Despite numerous resolutions of the Security Council calling for the withdrawal from the Republic of Cyprus of foreign military personnel present otherwise than under the authority of international agreements, recording its formal disapproval of the unilateral military actions undertaken against the Republic of Cyprus, and subscribing to the principle of respect for the sovereignty, independence and territorial integrity of the island, little or no progress has been made towards the full restoration of constitutional government in Cyprus.
73.	There is much more involved in Cyprus than a bitter internecine conflict between two ethnic communities. We are all involved in Cyprus and not least of all the members of the non-aligned movement. The Government of Cyprus was one of the first to declare its policy of non-alignment. The agony of Cyprus is the agony of the non-aligned movement; the deliverance of Cyprus is the deliverance of non-alignment; the betrayal and abandonment of Cyprus is the betrayal and abandonment of the principles of the Charter. It is for this reason that, on the commendable initiative of the President of Yugoslavia, the non-aligned group has sought, through the appointment of a Good Offices Committee, to intervene in order to achieve a peaceful composition of the differences between the parties involved, Governments and communities alike, the withdrawal of all foreign military forces, and the complete restoration of constitutional government in Cyprus as the only means by which its sovereignty, independence and territorial integrity can be preserved free from external influence and machination. There can be no partition, no enosis, no foreign occupation, but there can be a large measure of local autonomy for the two communities which would not be open to exploitation in a manner prejudicial to the survival of Cyprus as a sovereign, united and independent State.
74.	This is the justification for the inclusion of the item "The question of Cyprus" in the agenda of the General Assembly as an urgent matter despite the fact that the situation created by the ouster of Archbishop Makarios, whom we recognize as the President of the Republic of Cyprus, and the subsequent events came within the purview of the Security Council's responsibility. This is not a matter that concerns only the five "bishops" of the Security Council and their 10 temporary "coadjutors". It is the responsibility of the entire "synod" because the issues involved are ecumenical in their reach and implications. The moving words of John Donne have been quoted here. To adapt them, I would say that we should not seek to ask for whom the bell tolls; it tolls for us all, nations great and small, powerful and weak, but chiefly for small defenseless countries and particularly those who, reposing their faith in non-alignment and in the principles of the Charter of the United Nations, disavow military alliances. But the bell tolls loudest of all for the only institution that can bring us together in the pursuit of peace, justice and fraternity within the international community, the United Nations.
75.	My delegation takes this opportunity of paying homage to those members of UNFICYP who volunteered to serve the cause of international peace and humanity and gave their lives to that cause, and also to those who have been wounded in the line of duty. To the families of those who were killed and to the Governments that dispatched them on their sublime mission, my delegation offers its heartfelt sympathy. At the same time we express the hope that those who have been injured may soon recover from their wounds and be restored to active life.
76.	Permit me at this stage to pay a well-deserved tribute to our Secretary-General, Mr. Kurt Waldheim, for the zeal and speed with which he has acted, both in the Middle East and in Cyprus, in the cause of peace and humanity. He has not spared himself in the process and has set a shining example of conspicuous devotion to duty.
77.	In the general debate now coming to a close, almost all participants have voiced loudly and clearly their anxiety over the future of our world in all its manifold preoccupations economic, social, political and legal. We have heard many references to detente, inflation, energy, population, food and the international law of the sea. There have been feverish negotiations and intense United Nations activity over many of these problems.
78.	In the economic sphere, the historic sixth special session on raw materials and development occupies a position of preeminent importance along with the forthcoming World Food Conference shortly to be held at Rome.
79.	In the social sphere, the World Population Conference held at Bucharest first brought together the nations of the world into open discussion of one of the most baffling problems of our time.
80.	As regards the political sphere, I have already referred to the developments in the Middle East and in Cyprus.
81.	In the legal sphere, the Third United Nations Conference on the Law of the Sea at its second session, held at Caracas from 20 June to 29 August 1974, completed its general discussion of the issues before it and decided to meet again in March and April of next year to begin the process of negotiation. This decision awaits approval by the General Assembly during the present session.
82.	All those problems -economic, social, political and legal- imperiously demand our attention.
83.	The threatened recession and the instability of the international monetary system, which have been linked with the energy crisis and the pricing policies of the Organization of Petroleum Exporting Countries [OPEC], have figured prominently in many statements, chiefly in those of representatives of certain developed countries. Many of the speakers who sought to condemn the members of OPEC and their pricing policies and indict them for precipitating a world-wide recession and wrecking the international monetary system have short memories and elastic economic theories doctored to suit their particular predicament and to absolve themselves. The OPEC members have been made to appear the villains of the piece. Even the problem of inflation has been laid at their door. It would be much closer to the truth to admit that a reduction in the astronomical expenditures on armaments, which create incomes without a corresponding increase in goods on which those incomes could be spent, could significantly ease the problem of inflation. The arguments advanced in criticism of the OPEC members are founded on the premise that the international trading system and the international monetary system must depend for their durability on the industrialized nations controlling the overwhelming proportion of the world's monetary reserves.
84.	The increase in the price of oil has been condemned as arbitrary and totally unrelated to the economic determinants of pricing. The world has been asked to forget that, long before the oil-exporting countries realized, even belatedly, the value of their product and the fact that for years they had been denied anything resembling the market value or the strategic value of their product, the international monetary system had been placed in grave peril by the soaring price bf gold and the nervous breakdown which the dollar had suffered.
85.	According to these economic theorists, it is a law of nature, unquestionable and sacrosanct, that the prices paid for the products of the developing world should be determined by the importing developed industrialized countries without regard to the conditions of poverty and privation under which the producers live, while the manufactured goods sold to the impoverished world make full provision to satisfy the limitless and insatiable demands of the peoples of the developed world for the material things of life.
86.	The policy of curtailing crude-oil production in order to ensure fair prices has been criticized as almost a form of economic aggression by those who justify the curtailment of acreages under food grains for the purpose of maintaining fair prices for their farmers. What sort of economic theory or moral philosophy is it that could justify the curtailment in food production at a time when many millions throughout the world are undernourished and millions die of starvation because of a lack of food or the inability to afford the soaring prices while at the same time, in regard to another essential commodity, condemning a price increase that does not threaten human survival?
87.	Lest we be accused of ingratitude, my delegation would like to acknowledge, with thanks and appreciation, the economic aid given by the developed world to the developing nations, and especially the handsome contributions made by the developed world to humanitarian programs for the relief of famine and other forms of distress whenever the occasion demanded. But aid must not be regarded as an act of altruism. It is an investment that "blessed him that gives and him that takes", like the quality of mercy.
88.	It was exhilarating to hear the statements of the Foreign Ministers of France [2238th meeting], the Netherlands [2252nd meeting] and the United Kingdom [2240th meeting], and of the Prime Minister of Australia [2249th meeting], who did not succumb to emotionalism in their analysis of the world economic situation but showed a readiness to deal with it in a realistic manner. The shift of approximately $75,000 million of reserves from the industrialized countries to the oil-exporting countries cannot be regarded, as a global calamity. One solution that has been suggested, that the oil producers should lend these amounts back to the industrialized countries so that the latter could have effective control over them and keep their industries in full production, took no heed of the consequences of such a course of action for those developing countries that do not produce oil. The only equitable solution lies in the joint association of the revenues of the oil-exporting countries with the technology of the industrialized nations and the human resources of the developing world. There is no denying that, if a world-wide recession is to be avoided, the revenues of the oil-exporting countries must be invested in a judicious manner, but they must be so invested as to sustain the productive capacity of the industrialized world and to increase progressively the purchasing power of the developing world. This requires a policy of planned and co-ordinated investment of those revenues in a manner which will wrest from the small coterie of industrialized countries their industrial oligopoly and create in the developing continents of the world—Africa, Asia and Latin America a pattern of industrialization which would complement the productive capacity of the industrialized nations, thereby ensuring a rational division of labor and a more equitable distribution of world income.
89.	At the sixth special session on raw materials and development the Assembly adopted the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-Vi)] and the related Pro-gramme of Action [resolution 3202 (S- VI)], section of which contained the Special Program of emergency measures to mitigate the difficulties of the developing countries most seriously affected by the economic crisis.
90.	The most unexceptionable declarations are, however, by themselves, not sufficient, and emergency measures are only a palliative. What we need is a new international economic order which would ensure an effective international scheme for the regulation of primary products and the stabilization of the prices of raw materials and primary products at reasonable levels, coupled with an assurance of steady supplies. There should be a permanent mechanism to ensure a proper equilibrium and balance between the prices received by developing countries for their exports and the prices paid by them for their imports from the developed world, so as to enable the developing countries to maintain their balance of payments and their terms of trade in conditions of stability which would permit the steady and orderly execution of their economic development programs. The economic growth process of developing countries must not be hampered by uncertainties, sharp price fluctuations and the vagaries of the market. There is yet no clear evidence that the will to produce the results contemplated in resolutions 3201 (S-VI) and 3202 (S-VI) exists where it has most to be demonstrated. Although Sri Lanka is one of the countries most seriously affected by the present economic crisis, we are not prepared to join the chorus of denunciation of the OPEC members or lean against the wailing wall.
91.	The creation of the new international economic order would require patient negotiation and unremitting effort. It cannot materialize overnight. Meanwhile we would appeal to those who have at their disposal wealth beyond the dreams of Croesus to spare a thought for the developing countries which are faced with ruin and disaster and to help them in their predicament and to grant this help on terms which they can afford. If I may borrow a thought from Thucydides taken from the funeral oration of Pericles: "Wealth is not just material for vainglory but an opportunity for achievement". The Latin maxim "Bis ilat qui cito dot"—"He gives twice as much who gives promptly" is most apposite in this context. The social and political fabric of the most seriously affected developing countries could be rent apart in the absence of immediate relief. It certainly cannot be kept intact with the promise and distant vision of a new economic order.
92.	The second session of the Third United Nations Conference on the Law of the Sea did not and could not secure final agreement on a treaty but it did, through an exhaustive examination of the principal issues, lay the foundation for the international covenant that we all so fervently desire. As I stated in Caracas, we must not let historians say, in the words of Simon Bolivar, that "we ploughed the seas"; let us rather by our joint efforts and through the display of mutual understanding, co-operation, tolerance and good will permit history to record that we helped future generations to garner the wealth of the oceans for the benefit of all mankind, with special regard to the interests and needs of developing nations, and that we bequeathed to them to be held in trust for all time the common heritage of mankind to be shared and enjoyed in a spirit of fraternity and in complete peace and tranquility. This is the task that confronts us when we next meet.
93.	I should like to take this opportunity of suggesting that when the item is taken up in plenary meeting we avoid general statements and confine our attention to matters of procedure, not the least of which should be a realistic appraisal of the possibility of completing our work in one more session, or of the need for providing for the contingency of yet another session to be held in 1975 at which we should conclude our deliberations and reach agreement.
94.	I must not let this occasion pass without expressing in the Assembly my most sincere thanks to the Government of Venezuela for the excellent arrangements and facilities provided by it for the Conference and for the courtesy, kindness and gracious hospitality of the people of Venezuela, who emulated the example set by their President, Mr. Andres Perez, and their Foreign Minister, Efrain Schacht Aristeguicta.
95.	The report of the Ad Hoc Committee on the Indian Ocean IA19629 and Add.l[ has to be presented to the present session of the General Assembly in accordance with resolution 3080 (XXVIII). We have no illusions as to the prospects for giving practical shape and form to what might appear to be an ideal concept. The great Powers, excluding China which is a member of the Ad Hoc Committee, have not shown the amount of interest that we might have expected of them. We hope that the much-talked-of detente is not just idle chatter and that its attainment will help them exclude the Indian Ocean from their policy of competitive expansion of armaments in that area in the not-too- distant future. I refer to the Powers involved in that talked of detente, 
96.	The realization of the concept of the Indian Ocean as a zone of peace is not the responsibility, however, of the great Powers alone. We of the littoral and hinterland States have the primary responsibility of composing our own differences, settling our disputes by peaceful means and resisting the temptation of repeating the mistakes which we impute to the great Powers. The major maritime Powers and all those who depend on the unrestricted passage of commercial traffic through the Indian Ocean may be assured that such passage will be granted to them in any arrangements to give effect to the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. The lines of communication across the Indian Ocean must be kept open for vessels and aircraft of all kinds and of all nations subject only to the condition that their passage across and over the Indian Ocean does not constitute a threat to the peace, good order, sovereignty and territorial integrity of the littoral and hinterland States.
97.	In the general debate hardly any mention is made of the heart and soul of the Organization, the Secretariat, on which we have to rely so heavily for the smooth conduct of our work and our activities and the execution of our policies. We have been fortunate all these years in having a staff of men and women of marked competence and devotion who have served us with steadfast loyalty. On rare occasions sections of the staff have reacted adversely. The blame rests not with them but with us. If we are to count on their loyalty and their zeal in the performance of their work and if we are to expect discipline of them, we have a duty first to discipline ourselves and to avoid making impossible demands of them and of straining that loyalty beyond all reasonable limits. Civil service must not be construed as civil servitude. Too many of us too often pay too little regard to the value of a proper employer-staff relationship. Mutual respect, mutual tolerance and mutual trust are the foundation of a sound relationship between any organization and its staff. The delegation of Sri Lanka takes this op-portunity of extending its warmest thanks to all ranks of the Secretariat for the high quality and standard of the service they continue to render us.
98.	As we approach the last quarter of the twentieth century and look back on nearly 30 years of effort within the framework of the United Nations, we will realize that, although there are many political issues that still pose a deadly threat to international peace and stability, the portents should not discourage or perturb us. In the future, while the inner circle of powerful nations grapples with the dilemmas of disarmament, it is economic problems and economic relationships that will be our principal preoccupation, as they rightly should be.
99.	It is incumbent on us to fashion in the new law of the sea and the proposed Charter of Economic Rights and Duties of States acceptable, viable and effective instruments of international social justice which would set the tone and standard of a more enlightened international economic order and serve as an inspiring code of international morality.
